                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

TYRONE C. ROBERSON ,

                    Plaintiff,

      V.                                       Civ. No. 18-061-RGA

BARRETTS BUSINESS SERVICES,
INC. , etal. ,

                    Defendants.


Tyrone C. Roberson , Magnolia, Delaware ; Pro Se Plaintiff.

Barry M. Willoughby, Esquire , Young , Conaway, Stargatt & Taylor LLP , Wilmington ,
Delaware. Counsel for Defendants.


                                 MEMORANDUM OPINION




September  4,  2019
Wilmington, Delaware
A
~~{tt:f!Z:
       Plaintiff Tyrone C. Roberson , who proceeds prose , filed this action alleging

employment discrimination pursuant to 42 U.S.C. §§ 2000e, et seq. (0 .1. 2, 5) . Before

the Court are the parties' cross-motions for summary judgment. (0.1. 23 , 24) . The

motions have been fully briefed .

I.     BACKGROUND

       Plaintiff, who is African-American , was employed by Defendant Barretts Business

Services, Inc. ("BBSI ") until his discharge from employment on November 30 , 2015 .

(0 .1. 21 at 28). Plaintiff alleges discrimination , based upon race and color, and

retaliation , resulting in his wrongful termination. (0.1. 2 at 4).

       Plaintiff submitted an application for employment with BBSI on December 22 ,

2014 . (0 .1. 26 at 5-6) . Defendant Larry Lewis interviewed Plaintiff and offered him a

position as an on-site shift supervisor for the night shift at Playtex Energizer, BBSl 's

client. (0 .1. 26 at 22 , 44 , 82) . Lewis supervised Plaintiff. (Id. at 82). He also made the

decision to terminate Plaintiff's employment on November 30 , 2015 . (Id. ).

       As an on-site shift supervisor, Plaintiff was expected to supervise on-site staff,

conduct customer service, manage the daily shift operations, and ensure that BBSI

employees complied with client (i.e., Playtex) rules and regulations . (Id. at 82) .

Plaintiff's assigned work hours were 7:00 p.m . until at 3:00 a.m. , making him

responsible for supervising part of the second shift and part of the third shift. (Id. at 38 ,

45 , 61 , 62) . According to Lewis , when Plaintiff began working for BBSI , his

performance was generally acceptable for a new hire, although he did occasionally


                                                1
display a lack of judgment and , in general , below-average supervisory skills . (D .I. 26 at

82) .

        In February 2015 , Lewis began receiving complaints from Playtex regarding the

workers on the third shift, the shift for which Plaintiff was partly responsible . (Id. at 83).

too was supervised by Lewis.1 (Id. at 80). Brown received complaints from Playtex

management regarding Plaintiff's performance and relayed the information to Plaintiff so

that Plaintiff could try to solve the problems management was noticing . (Id. at 81) .

Plaintiff testified that in February and March 2015 , Brown relayed complaints that

included Plaintiff's sleeping on the job , disciplining employees , failing to fill out certain

training forms , and not properly handling employees who "were on their phones, they

were lallygagging , not doing the job." (D .I. 26 at 48-54; see also D.I. 21 at 111 -16

(emails in F~bruary 2015)). In a February 27 , 2015 email, Brown apologized to Plaintiff

"for the true lack of training that was given." (D.I. 21 at 6). At the time , Plaintiff did not

attribute the complaints to racial animus . (Id. at 50) .

        There was a complaint in June 2015 when Plaintiff met with two Playtex

supervisors to discuss a BBSI employee who was accused of sleeping in a car and

improperly using a co-worker's identification card to swipe in and out of the building.

(Id. at 56-57) . Plaintiff testified that Brown accused him of lying about the incident. (D.I.

26 at 58 ; see also D.I. 21 at 120-21 (emails in June 2015)) . Plaintiff testified that



1The record shows Brown signing emails as "On-site Account Manager." (E .g. , D.I. 21
at 7 (email dated March 17, 2015)) . Plaintiff signed his emails as "On-site Manager."
(E.g ., id. at 2 (email dated Feb . 18, 2015)) . The general tenor of the emails included in
the record suggest that while Brown was not Plaintiff's direct supervisor, he had some
broader or greater responsibility for shift supervision .
                                                 2
thereafter, he and Brown had a disagreement following a miscommunication over

whether employees were allowed to bring their cell phones into the building , and Brown

called Plaintiff incompetent. (Id. at 58-60 ; see also 0 .1. 21 at 118 (email in June 2015)).

Plaintiff testified that he found Brown's concerns and criticisms "deceitful ," and that

Brown tried to blame things on him. (D .I. 26 at 50-51) .

       Plaintiff also testified that Brown was a liar, he had caught Brown in lies , and that

Brown lied to cover himself. (Id. at 72) . Plaintiff testified that he thought Brown was

deceitful in his relationship with him . (/d.). Plaintiff decided to work things out with

Brown and go forward . (Id. at 73) . When Plaintiff spoke to Brown during a June 2015

telephone call , he did not tell Brown that he felt Brown had some kind of racial animus

against him . (Id.).

       Plaintiff's hours were changed on August 3, 2015 , to begin at 9:00 p.m .

and end at 5:00 a.m., making him primarily responsible for supervising the third shift.

(Id. at 67). After he made the shift change , there continued to be problems with cell

phone use, constant turnover, and employees sleeping in their cars. (Id. at 68-70). On

the morning of August 12, 2015 , Brown sent an email to Lewis regarding problems with

Plaintiff, suggesting that they need to "sit down and develop a strategy to what we need

to do moving forward." (D .I. 21 at 123).

       Plaintiff shared a desk with Brown , but they worked different shifts so there was

not a lot of face-to-face interaction . (D .I. 26 at 46 , 80) . Plaintiff left his phone charger in

the desk drawer and told Brown that he could use the charger whenever he liked . (Id.

at 46) . Plaintiff testified that explicit racial bias occurred on August 12, 2015 . He


                                                3
arrived at work for his 9 p.m. shift and found the cell phone charger cord in the desk

drawer had been made into a noose . (Id. at 74-76). Plaintiff did not show the noose to

anyone . (Id. at 47) . He first called Vontray Alexander, the third shift manager for

Playtex, but she did not answer her phone. (/d. at 47). The next morning , Plaintiff sent

Lewis a text to talk to him about the "noose incident. " (/d.) . Plaintiff testified that Lewis

called him , told Plaintiff that he would look into the situation , and would get back to

Plaintiff. (/d.) . Plaintiff testified that, instead, he received a call from Brown . (/d.).

Brown understands that Plaintiff "contends" that Brown "left a phone charger cord in the

shape of a hangman's noose in the desk [they] shared. " (Id. at 81 ). Brown states , "I did

no such thing . I never discriminated against [Plaintiff] , or anyone else, because of their

race. " (/d.).

        Lewis states that he never witnessed any employees harassing Plaintiff. (Id. at

83) . He states that BBSI has a strong EEO policy and a system in place for making

complaints and that Plaintiff was aware of the policy when he signed his anti-

discrimination policy. (/d.) Lewis states that Plaintiff never made a formal complaint of

discrimination. (/d.)

        Plaintiff testified that other incidents took place between September and

November where Brown criticized Plaintiffs performance . (0 .1. 26 at 71 ; see also 0 .1.

21 at 125-28 (emails in September 2015)).

        Plaintiff testified that he was neither aware , nor told , of contacts from Playtex to

Brown or Lewis complaining about his performance . (Id. at 70-71 ). Plaintiff also

testified that he saw notes on the desk he shared with Brown that mentioned 'Tyrone


                                                4
being replaced ," and "Tyrone is not doing his job ," as well as emails on Brown 's BBSI

email account that stated , "What are we doing with Tyrone? Tyrone seems to be the

problem ." (0 .1. 26 at 71 ). Plaintiff testified that there was a "glitch" in the computer that

he and Brown shared that allowed Plaintiff to see Brown's emails . (Id. at 55) . In the

later part of his employment, he saw emails from Brown stating that Plaintiff's

performance was not satisfactory.2 (Id. at 71 -72).

         According to Lewis, he worked with Plaintiff by giving him regular feedback and

coaching him to try to improve his performance . (Id. at 83) . Lewis stated that after a

certain point, he realized that coaching was not going to make a difference and that

Plaintiff lacked the skill set and judgment required of the position . (/d.). According to

Lewis, Plaintiff was failing in the most important areas he was responsible for, and it

was causing "enormous strain on Playtex and the relationship between Playtex and

BBSI. " (Id. at 83) . BBSI has no written documentation regarding Plaintiff's performance

or counseling reports. (0.1. 21 at 18).

         Lewis made the decision to terminate Plaintiff's employment with BBSI due to

unresolved performance issues. (0.1. 26 at 83) . According to Lewis , at no time did race

play any role in this decision . (/d.) . When Plaintiff was terminated on November 30 ,

2015 , he was "told it was the consensus of Playtex with Joe Brown that [his] services

were no longer needed. It was not so much what [Plaintiff had] done , ... just it didn't

work out. " (Id. at 71 ).




2
    Plaintiff made no mention to Brown that he was reading his emails. (0 .1. 26 at 71).
                                              5
      On January 28, 2016 , Plaintiff filed a charge of discrimination with the Delaware

Department of Labor which was simultaneously dual-filed with the Equal Employment

Opportunity Commission. (D .I. 26 at 7). A notice of suit rights issued and Plaintiff

commenced this action.

II.    LEGAL STANDARDS

       "The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law. " Fed . R. Civ. P. 56(a). An assertion that a fact cannot be--or,

alternatively, is--genuinely disputed must be supported either by "citing to particular

parts of materials in the record , including depositions , documents, electronically stored

information , affidavits or declarations, stipulations (including those made for purposes of

the motion only) , admissions , interrogatory answers , or other materials ," or by "showing

that the materials cited do not establish the absence or presence of a genuine dispute,

or that an adverse party cannot produce admissible evidence to support the fact. " Fed.

R. Civ. P. 56(c)(1)(A) & (B) . When determining whether a genuine issue of material fact

exists, the court must view the evidence in the light most favorable to the nonmoving

party and draw all reasonable inferences in that party's favor. Scott v. Harris , 550 U.S.

372 , 380 (2007) ; Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007) . A dispute is

"genuine" only if the evidence is such that a reasonable jury could return a verdict for

the non-moving party. Anderson v. Liberty Lobby, 477 U.S. 242 , 247-49 (1986) .

       With respect to summary judgment in discrimination cases , the Court's role is "to

determine whether, upon reviewing all the facts and inferences to be drawn therefrom in


                                             6
the light most favorable to the plaintiff, there exists sufficient evidence to create a

genuine issue of material fact as to whether the employer intentionally discriminated

against the plaintiff." Blozis v. Mellon Trust of Delaware Nat'/ Ass'n, 494 F. Supp. 2d

258 , 267 (D . Del. 2007) (quoting Hankins v. Temple Univ., 829 F.2d 437 , 440 (3d Cir.

1987)). The same standards and burdens apply on cross-motions for summary

judgment. See Appelmans v. City of Philadelphia , 826 F.2d 214 , 216 (3d Cir. 1987).

       Plaintiff moves for summary judgment on the grounds that he was discriminated

against based on his race and in retaliation for engaging in protected activity.

       Defendants move for summary judgment on the grounds that: (1) Lewis and

Brown , as individuals, are not liable under Title VII ; (2) Plaintiff cannot establish a prima

facie claim of retaliation because he did not engage in protected activity, there is no

evidence of causal connection between the alleged protected activity and Plaintiff's

employment termination , and the temporal proximity of the alleged protected activity

and termination does not establish an inference of retaliation; (3) Plaintiff cannot

establish a prima facie case of disparate treatment as to his race discrimination claim ,

and , even if he could , he is not able to rebut Defendant's legitimate and non-

discriminatory reason for terminating Plaintiff's employment.

Ill.   DISCUSSION

       A.     Individual Liability

       Defendants move for dismissal of Lewis and Brown as a matter of law. Plaintiff

did not respond to this ground for summary judgment.




                                               7
      The Complaint names Lewis , Plaintiff's supervisor, and Brown , Plaintiff's co-

worker, as defendants. There are no allegations that either were "employers" as

required under Title VII. Individual employees cannot be held liable under Title VII. See

Sheridan v. E.I. DuPont de Nemours & Co. , 100 F.3d 1061 , 1077 (3d Cir. 1996).

Therefore, the Court will grant Defendants' motion for summary judgment as to the

claims against Lewis and Brown.

       B.     Retaliation

       Plaintiff moves for summary judgment on the retaliation claim on the grounds that

he established all elements of the claim. (D.I. 23 at 4) . Plaintiff contends that retaliation

occurred when his employment was terminated on November 30 , 2015 , following his

August 13, 2015 complaint about the noose found in his desk drawer. (D .I. 23 at 1).

       Defendants move for summary judgment on the grounds that Plaintiff fails to

demonstrate a prima facie case of retaliation and , more particularly, that Plaintiff did not

engage in protected activity, and there is no causal connection between Plaintiff's

August 13, 2015 report and his subsequent termination . (D.I. 25 at 15-16).

       To establish a prima facie case of retaliation under Title VII , a plaintiff must show

that: (1) he engaged in conduct protected by Title VII ; (2) after or contemporaneous with

engaging in that conduct, his employer took an adverse action against him ; (3) the

adverse action was "materially adverse ;" and (4) there was a causal connection

between his participation in the protected activity and the adverse employment action .

Burlington N. & Santa Fe Ry. Co. v. White , 548 U.S. 53 , 67-69 (2006) ; Moore v. City of

Philadelphia , 461 F.3d 331 , 340-41 (3d Cir. 2006 . A materially adverse employment


                                              8
action is one that "well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination ." Burlington , 548 U.S. at 68 . Whether an action is

materially adverse "often depends on a constellation of surrounding circumstances,

expectations, and relationships which are not fully captured by a simple recitation of the

words used or the physical acts performed. " Id.

       With respect to the causation prong, the Court considers whether a reasonable

jury could link the employer's conduct to retaliatory animus . See Jensen v. Potter, 435

F.3d 444, 449 n.2 (3d Cir. 2006) ("The ultimate question in any retaliation case is an

intent to retaliate vel non."). In this regard , the Court considers the "temporal proximity"

between the plaintiff's protected activity and the employer's allegedly retaliatory

response , and "the existence of a pattern of antagonism in the intervening period ." Id.

at 450 (cleaned up) . "The cases that accept mere temporal proximity between an

employer's knowledge of protected activity and an adverse employment action as

sufficient evidence of causality to establish a prima facie case uniformly hold that the

temporal proximity must be 'very close ."' Clark Cty. Sch. Dist. v. Breeden , 532 U.S.

268 , 273-74 (2001) (citing Richmond v. ONEOK, Inc., 120 F.3d 205 , 209 (10th Cir.

1997) (three month period insufficient) ; Hughes v. Derwinski, 967 F.2d 1168, 1174-75

(7th Cir. 1992) (four month period insufficient)).

       Plaintiff's retaliation claim revolves around his report to Lewis on August 13, 2015

after he found a cell phone charging cord tied in the shape of a noose in his desk

drawer. Plaintiff's position is that his oral complaint is protected activity. Defendants'

contend it is not, and argue that the complaint must be specific enough to notify


                                              9
management of the particular type of discrimination at issue. Defendants argue that

Plaintiff did not identify that he believed the conduct (i.e. , the noose) to be racially

motivated.

       For purposes of the first element of a prima facie case , protected activity

"includes not only an employee's filing of formal charges of discrimination against an

employer but also informal protests of discriminatory employment practices, including

making complaints to management. " Daniels v. Sch. Dist. of Philadelphia , 776 F.3d

181 , 193 (3d Cir. 2015) (cleaned up). Here, Plaintiff's communication with Lewis about

the noose qualifies at least as an "informal protest" and is therefore protected activity.

Given the history of this country and the fact that Plaintiff is an African American who

found a noose in his desk drawer, the Court finds Defendants' position a stretch that

Plaintiff did not identify that he believed the conduct at issue to be racially motivated and

merely made a general complaint of unfair treatment. See Williams v. New York City

Haus. Auth. , 154 F. Supp . 2d 820, 825 (S .D.N .Y. 2001) ("The ... noose remains a

potent and threatening symbol for African-Americans, in part because the grim specter

of racially motivated violence continues to manifest itself in present day hate crimes. ").

Plaintiff has satisfied the first prong of a prima facie case of retaliation.

       The Court turns next to the issue of a causal connection between the August 13,

2015 complaint and the termination of Plaintiffs employment on November 30 , 2015.

The Court finds that the three-and-a-half month gap between Plaintiffs August 2015

complaint about the noose and the November 2015 termination of employment is too

great, without more , to permit an inference of a causal connection. See Dolan v. Penn


                                               10
Millers Ins. Co., 625 F. App 'x 91 , 94 (3d Cir. 2015) (proximity of three months is not

"unusually suggestive," and is insufficient to establish a causal connection) . There is no

evidence in the record that the August complaint or its subject matter was the subject of

any further discussion immediately after Plaintiff reported it. In addition , even when

viewing the facts in the light most favorable to Plaintiff, as discussed below at 111.D., the

record reflects that Plaintiffs employment was terminated based not only upon Lewis'

and Brown's observations , but also upon Playtex employees' complaints , none of whom

have been identified as having any discriminatory animus.

       The Court finds that the evidence of record fails to create a triable issue about

the existence of causation . Therefore , Plaintiff cannot make a prima facie showing of

retaliation as a matter of law, and the Court will grant summary judgment on the

retaliation cause of action .

       C.     Hostile Work Environment

       Plaintiff moves for summary judgment on the hostile work environment claim on

the grounds that he established all elements of the claim . (D.I. 23 at 4) . Plaintiff asserts

that he faced constant discriminatory actions from Brown and that Brown created a

stressful and hostile work environment based upon Plaintiffs race . (D.I. 23 at 1).

Plaintiff contends that he reported the noose incident and that Lewis failed to comply

with established guidelines to investigate the matter. Plaintiff further contends that

Brown created a hostile work environment by continually spreading false rumors about

Plaintiffs work performance and harassing him after Plaintiff spoke to Lewis about

employment discrimination.


                                              11
       Defendants respond that there is no factual support for Plaintiff's claim that

Brown created a hostile work environment by continually spreading false rumors about

Plaintiff's work performance. Defendants note that Plaintiff was aware there were

concerns about his work performance based upon his claim that Brown was spreading

rumors about Plaintiff even if he did not agree the concerns were well-founded . They

point out that the work rumors revolved around whether Plaintiff's work performance

was satisfactory and there is no evidence the rumors were motivated by race.

       To make a prima facie case of hostile work environment, a plaintiff must establish

the following five elements : (1 ) he suffered intentional discrimination because of his

race ; (2) the discrimination was severe or pervasive ; (3) the discrimination detrimentally

affected him ; (4) the discrimination would have detrimentally affected a reasonable

person of the same race in her position ; and (5) there is a basis for employer liability.

See Aman v. Cort Furniture Rental Corp ., 85 F.3d 1074, 1082 (3d Cir. 1996). Not all

workplace conduct that may be described as harassment rises to the level of a hostile

work environment. Clegg v. Falcon Plastics, Inc., 174 F. App 'x 18, 25 (3d Cir. 2006) .

Several factors inform that determination, such as the severity of the harassment, the

frequency of the harassment, and the degree of abuse . Harris v. Forklift Systems, Inc.,

510 U.S. 17, 23 (1993).

       "Workplace conduct is not measured in isolation; instead , whether an

environment is sufficiently hostile or abusive must be judged by looking at all the

circumstances , including the frequency of the discriminatory conduct; its severity;

whether it is physically threatening or humiliating , or a mere offensive utterance; and


                                             12
whether it unreasonably interferes with an employee's work performance ." Clark Cty.

Sch. Dist. v. Breeden , 532 U.S. at 270-71 . Hence , simple teasing , offhand comments ,

and isolated incidents (unless extremely serious) will not amount to discriminatory

changes in the terms and conditions of employment. Id. at 271 ; see also Faragher v.

Boca Raton, 524 U.S. 775 , 788 (1998) (noting that the standard for judging hostility

under Title VII must be sufficiently demanding so that the statute does not become "a

general civility code"). Rather, the plaintiff must show that he was subjected to

continuous and repeated acts of harassment. See Drinkwater v. Union Carbide Corp. ,

904 F.2d 853 , 863 (3d Cir. 1990).

       The record contains one incident (i.e., the noose) that a jury could find was

racially motivated . The conduct complained of is neither pervasive nor severe enough

to satisfy the requirements of a hostile work environment. See Woodard v. PHB Die

Casting, 255 F. App'x 608 , 608-09 (3d Cir. 2007) (affirming grant of summary judgment

of no hostile work environment where "racially insensitive comments" of co-workers and

burning cross and KKK sign drawn on rest room that was not removed for three months

after being reported by plaintiff was insufficient) ; Reed   v. Procter & Gamble Mfg. Co. ,

556 F. App'x 421 , 432-34 (6th Cir. 2014) (no hostile work environment where plaintiff

was subjected to race-based comments and his supervisor stood behind him and made

a noose out of a telephone cord) .

       Plaintiff also argues that Lewis ' failure to investigate the incident is evidence of a

hostile work environment. However, the failure to investigate does not in itself

constitute severe or pervasive conduct. Chinery v. American Airlines, _F . App 'x_,


                                              13
2019 WL 3334804 , at *4 (3d Cir. July 25 , 2019). Nor does the failure to investigate

show how BBSl 's "shortcomings caused a material change in the terms and conditions

of [Plaintiff's] employment. " Id. "Rather, any failure to investigate or discipline" simply

"preserved the very circumstances that were the subject of the complaint. " Id. Finally,

while the noose is a symbol of hate and therefore indefensible, there is no evidence of

record to suggest that the noose was physically threatening or that it unreasonably

interfered with Plaintiff's work performance.

       Plaintiff relies upon his subjective beliefs to support his position that he was

subjected to a hostile work environment. Plaintiff contends that Brown subjected him to

a hostile work environment because Brown was critical of Plaintiff's work performance .

Plaintiff testified , however, that at the time the comments were made, he did not believe

that Brown's criticism was based on racial animus. Plaintiff's subjective beliefs are

insufficient to create a genuine issue of material fact. See Fiorentini v. William Penn

Sch . Dist., 665 F. App 'x 229 (3d Cir. 2016) . At most, the record reflects that Brown

made complaints about Plaintiff's work performance . Even if Brown's complaints may

have been inappropriate work behavior, they are not indicative of race discrimination .

See Oncale v. Sundowner Offshore Serv. , Inc. , 523 U.S. 75 , 81 (1998) (Title VII is not a

"general civility code ."); see also Barber v. CSX Distrib. Serv., 68 F.3d 694 , 702 (3d Cir.

1995) (general complaint of unfair treatment does not translate into a charge of illegal

discrimination).

       After viewing the record , and considering the totality of the circumstances ,

including the paucity of racially charged incidents that occurred during Plaintiff's


                                                14
employment, the Court concludes that no reasonable jury could find that the claimed

harassment was sufficiently severe or pervasive so as to create a hostile working

environment. Therefore , summary judgment will be granted in favor of Defendants and

against Plaintiff on the issue.

       D.      Race Discrimination

       Plaintiff moves for summary judgment on the race discrimination claim on the

grounds that he established all elements of the claim. (0.1. 23 at 4) . Plaintiff contends

that he meets the elements of race discrimination and that there are no written

documents regarding his performance or counseling reports to support Defendant's

position that Plaintiff's employment was terminated due to poor work performance. (0 .1.

23 at 3). Plaintiff points to the employee handbook that poor work performance is an

offense that warrants progressive discipline including oral and written warnings before

termination may result. In addition , he points to Brown 's email where Brown admits to a

lack of training given to Plaintiff.3

       Defendants move for summary judgment on the grounds that Plaintiff has failed

to establish one of the elements of a prima facie case of discrimination - that his


       3  Plaintiff also relies upon the finding of the Delaware Department of Labor of
Unemployment Compensation to support his position that his termination was unlawful.
(0 .1. 23 at 4) . Plaintiff, however, conflates two separate proceedings. Different legal
standards are used to determine whether to award unemployment benefits based upon
finding that an employee was discharged without just cause versus whether an
employee has proved the elements necessary to recover for employment discrimination
or retaliation in violation of Title VI I. See Haas v. Wild Acres Lakes Prop. &
Homeowner's Ass'n, 2014 WL 980785 , at *3 (M .D. Pa . Mar. 13, 2014) (unemployment
"referee's decision has no tendency to make the existence of any fact that is of
consequence to the determination of plaintiff's Title VII action more or less probable
than it would be without the evidence").

                                            15
termination occurred under circumstances that give rise to an inference of

discrimination .4 (D.I. 25 at 16).

       A plaintiff may prove race discrimination by direct evidence as set forth in Price

Waterhouse v. Hopkins , 490 U.S. 228 , 244-46 (1989) , or indirectly through the burden-

shifting framework set forth in McDonnell Douglas Corp. v. Green , 411 U.S. 792 (1973).

"Direct evidence" is evidence sufficient to allow the jury to find that "the decisionmakers

placed substantial negative reliance on [race] in reaching their decision ." Price

Waterhouse v. Hopkins, 490 U.S. at 277 .

        A disputed fact is whether Brown made the noose that is central to Plaintiff's

claim . Plaintiff asserts he did ; Brown is adamant he did not. But the disputed fact is not

material. While Plaintiff complains about Brown , the evidence is that the decisionmaker

was Lewis, and there is no evidence that Lewis placed any negative reliance on

Plaintiff's race in terminating him . Plaintiff has no direct evidence that he was

terminated due to his race.

       The Court turns to the McDonnell Douglas burden-shifting framework. Under th is

framework, a plaintiff must first establish a prima facie case of race discrimination by

proving that: (1) he is a member of a protected class; (2) he was qualified for the

position ; (3) he suffered an adverse employment action ; and (4) the adverse

employment action occurred under circumstances that give rise to an inference of




4 Defendants concede the Plaintiff meets the elements that he is a member of a
protected class and suffered an adverse employment action . For purposes of this
motion only, Defendants concede that Plaintiff was qualified for the position he held.
(D .I. 25 at 16).
                                           16
unlawful discrimination. See St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502 , 506-07

(1993) ; Texas Dep 't of Cmty. Affairs v. Burdine , 450 U.S. 248, 253 (1981 ); McDonnell

Douglas Corp. v. Green , 411 U.S. at 802 ; see also Rhoden v. Children 's Hosp. of

Pittsburgh of UPMC Health Sys., 749 F. App'x 86 , 88-89 (3d Cir. 2018) .

       If a plaintiff succeeds in establishing his prima facie case , the burden shifts to

defendant employer to proffer "legitimate non-discriminatory" reason for its actions. See

Reeves v. Sanderson Plumbing Prods. , Inc. , 530 U.S. 133, 142 (2000). If defendant

meets this burden, the burden again shifts to plaintiff to demonstrate, by a

preponderance of the evidence , that the employer's rationale is pretextual. Id. at 142-

43 . To do this , plaintiff must "point to some evidence , direct or circumstantial , from

which a factfinder could reasonably either (1) disbelieve the employer's articulated

legitimate reasons ; or (2) believe that an invidious discriminatory reason was more likely

than not a motivating or determinative cause of the employer's action. " Fuentes v.

Perskie , 32 F.3d 759 , 764 (3d Cir. 1994). "To avoid summary judgment, the plaintiff's

evidence rebutting the employer's proffered legitimate reasons must allow a factfinder

reasonably to infer that each of the employer's proffered non-discriminatory reasons

was either a post hoc fabrication or otherwise did not actually motivate the employment

action (that is, the proffered reason is a pretext) ." Id. (cleaned up) .

       If the defendant meets its "relatively light burden by articulating a legitimate

reason for the unfavorable employment decision ," the burden of production shifts back

to the plaintiff to present evidence from which a reasonable factfinder could infer that

the employer's proffered reasons are pretextual. Id. To defeat summary judgment at


                                               17
the pretext stage, "the plaintiff must point to some evidence, direct or circumstantial ,

from which a factfinder could reasonably either (1) disbelieve the employer's articulated

legitimate reasons ; or (2) believe that an invidious discriminatory reason was more likely

than not a motivating or determinative cause of the employer's action. " Id. at 764. To

survive summary judgment, it is not enough for a plaintiff to simply declare that the

reasons proffered by the employer are pretextual. Id. at 765 . The plaintiff must point to

evidence demonstrating "such weaknesses , implausibilities, inconsistencies,

incoherencies, or contradictions in the employer's proffered legitimate reasons for its

action that a reasonable factfinder could rationally find them unworthy of credence and

hence infer that the employer did not act for the asserted nondiscriminatory reasons."

Id. (cleaned up) .

       Assuming arguendo that Plaintiff has established a prima facie case of race

discrimination , he has provided no evidence from which a fact finder could either

disbelieve Defendants' articulated reasons , or believe that discriminatory reasons were

more likely than not the cause of the employment actions. See Williams v. Borough of

West Chester, Pa. , 891 F.2d 458 , 460-61 (3d Cir. 1989) (the non-movant must present

affirmative evidence--more than a scintilla but less than a preponderance--which

supports each element of her claim to defeat a properly presented motion for summary

judgment) .

       Within a few months after his hire, there were concerns about Plaintiff's work

performance. Plaintiff was advised of these performance issues by email and the

emails indicate there were attempts to provide Plaintiff with direction on how to improve


                                             18
his performance. In addition , despite the fact there were no written warnings, the

evidence of record is that Plaintiff was aware of the work performance issues ; both

directly and through his surreptitious browsing of Brown's emails .

       Nothing before the Court contradicts BBSl 's proffered reasons-that Plaintiffs

job performance was unsatisfactory--for the actions it took. Nor are its proffered

reasons for its actions weak, incoherent, implausible, or so inconsistent that a

reasonable factfinder could rationally find them unworthy of credence . Finally,

"undermining any inference of unlawful discrimination is the fact that [Lewis], the

[person] who initially hired [Plaintiff] , was responsible for firing [him]." Vernon v. A & L

Motors , 381 F. App'x 164, 167 (3d Cir. 2010) .

       As there is no genuine dispute on the dispositive legal issue of whether BBSI had

discriminatory motives, the Court will grant Defendants' motion for summary judgment

as to the issue of employment discrimination by reason of race .

IV.    CONCLUSION

       Based upon the above discussion , the Court will: (1) deny Plaintiffs motion for

summary judgment; and (2) and grant Defendants' motion for summary judgment.

       An appropriate order will be entered




                                              19
